Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance are noted below, in underline, in independent claim 1 (while only claim 1 is shown, independent claims 13, 14, and 15 contain similar limitations):

A marine cooling system to cool an object ina marine vessel, the marine cooling system comprising:
a water supply flow passage to supply cooling water to the object;
a water drain flow passage to drain the cooling water from the object; and
a flow passage controller located within the water drain flow passage and configured to close the water drain flow passage; wherein
when the marine vessel is sailing, the cooling water is supplied to the flow passage controller from a first side of the flow passage controller opposite to a second side of the flow passage controller, the second side of the flow passage controller being connected to a portion of the water drain flow passage that is connected to and drains the cooling water from the object.

The closest prior art is considered to be Kishimoto et al. (US Pub No 2018/0163611); see the previous Non-Final Rejection of 27 May 2022.
However, the newly amended limitations, added to the independent claims, drawn to the operation of the flow passage (see the portion noted above), in combination with the persuasive arguments of 24 August 2022, are sufficient to set the instant application apart from the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747